                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION


UNITED STATES OF AMERICA                   )
                                           )
                                           )      Case No. 2:18CR00003-002
                                           )
v.                                         )      OPINION AND ORDER
                                           )
LEILA VARRETTA HECTOR,                     )      By: James P. Jones
                                           )      United States District Judge
             Defendant.                    )


      Leila Varretta Hector, Pro Se Defendant

      The defendant, convicted by a jury and sentenced by this court, has filed a pro

se motion seeking a new trial based on newly discovered evidence. Because her

direct appeal is pending, “the court may not grant [the] motion for a new trial” until

and unless the case is remanded. Fed. R. Crim. P. 33(b)(1).             Nevertheless,

jurisdiction exists “to entertain the motion and either deny the motion on its merits,

or certify [the] intention to grant the motion to the Court of Appeals, which could

then entertain a motion to remand the case.” United States v. Cronic, 466 U.S. 648,

667 n.42 (1984). For the following reasons, I will deny the motion. 

     The Fourth Circuit applies a five-part test to determine whether newly discovered

evidence warrants a new trial: (1) the evidence is newly discovered; (2) the defendant

used due diligence; (3) the evidence is not merely cumulative or impeaching; (4) the
evidence is material; and (5) the evidence would probably result in an acquittal at a new

trial. United States v. Custis, 988 F.2d 1355, 1359 (4th Cir. 1993). A motion for a

new trial must be denied if the defendant cannot establish all five factors. United States

v. Chavis, 880 F.2d 788, 793 (4th Cir. 1989)ѵ

     Hector was convicted after a five-day joint trial with her husband, James Lee

Dykes, of conspiracy to distribute or possess with intent to distribute controlled

substances and distributing or possessing with intent to distribute 50 grams or more

of methamphetamine. She was sentenced on December 19, 2019, to 121 months

imprisonment on each count to run concurrently.

      In Hector’s pro se motion, which I must view liberally, she contends that she

is aware of (but does not submit) a written statement from a certain James Morrison

Johnson, who was housed in jail with a government witness in Hector’s trial, James

Lee Cleghorne. She alleges in conclusionary terms that in this statement, Johnson

claims that after Hector’s trial Cleghorne admitted to him that he had testified falsely

and would corroborate Dykes’ claim that he was acting in cooperation with a

government agent when he sold drugs.

      Cleghorne did testify for the government in its case-in-chief and described

drug transactions that he had witnessed that involved Hector and Dykes and trips

that he had made with Dykes from Georgia to Virginia to sell drugs.                  The

government introduced text messages between Cleghorne and Dykes concerning


                                           -2-
drug distribution. Cleghorne was vigorously cross-examined by defense counsel,

including as to the fact that he was also charged by the government in the case and

hoped for leniency because of his testimony.

      The defendant’s allegations do not meet the tests justifying a new trial. Her

claim as to what Cleghorne’s jail companion might testify to is largely impeaching.

Moreover, there was ample evidence of Hector’s guilt from sources other than

Cleghorne’s testimony. For example, the government’s surveillance established

Hector’s several trips with Dykes to Virginia, where he sold drugs. Following their

arrest in Virginia on the last of those trips, Hector was discovered with a large

amount of cash, most of it marked bills from the government-arranged drug buys.1

      For these reasons, the defendant’s motion, ECF No. 722, is DENIED.

      It is so ORDERED.

                                                 ENTER: March 9, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




      1
           Hector also mentions one other ground for a new trial, in that she says she now
has the full name of a person Cleghorne claimed Hector bought drugs from described by
him as “Peggy” in his testimony. Tr. 95, ECF No. 688. Hector asserts that this person’s
testimony will be favorable to her. Why she thinks so is not disclosed other than that she
simply denies that she ever met with this person. Mot. 2, ECF No. 722. In any event, this
aspect of the case was minor and even if “Peggy” was found and denied Cleghorne’s claim,
it would not likely result in an acquittal, in light of the fact that the evidence was
overwhelming that Dykes was a large-volume drug trafficker and Hector, his wife,
conspired with him.

                                           -3-
